Citation Nr: 1532108	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from May 1980 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In his July 2009 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in October 2010.  In a letter received by the Board in September 2010, the Veteran requested that his hearing be rescheduled.  The Veteran was then rescheduled for his requested hearing in February 2013.  The Veteran failed to report for his scheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

This case has previously been before the Board, most recently in August 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to nonservice-connected pension has been raised by the record in the December 2008 notice of disagreement.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a skin disorder during the pendency of the claim.  

2.  The Veteran has not been diagnosed with a disability in either hand during the pendency of the claim.  
3.  The Veteran has not been diagnosed with a disability in either knee during the pendency of the claim.  

CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A bilateral hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The Board finds the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed a letter in February 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His service personnel records (SPRs) are of record.  Efforts to obtain his service treatment records (STRs) were unsuccessful, and those records have been deemed unavailable for review.  He was made aware of the unavailability of his STRs in the November 2008 rating decision.  Post-service treatment notes have been obtained.  He has been provided appropriate VA examinations.  

The Board acknowledges that in the August 2014 remand, the Board directed that the Veteran be afforded VA examinations in conjunction with his claims and that the examiners be provided the claims file for review.  A review of the record shows that the Veteran was afforded the directed examinations, but that the examiner who performed the hand and knee examinations did not have the opportunity to review the entire claims file.  Rather, the examiner was only able to review the Veteran's VA Medical Center treatment records.  The Board finds that there has been substantial compliance with the directives of the August 2014 remand.  In this regard, the Board notes that the examiner was able to interview the Veteran and perform a physical examination.  Further, the examiner was able to review the Veteran's post-service medical records.  Additionally, there is no other evidence of record in the claims file, such as STRs, which would prove beneficial in aiding the examiner in offering an etiology opinion in this matter were one required.  Thus, the Board finds that there is no bar to proceeding with a final decision at this time.  

The Board also acknowledges that the Veteran has reported that he received hospital treatment at Fort Knox, Kentucky while he was in active service.  In the August 2014 remand, the Board directed that attempts should be made to identify and obtain any existing hospital records from Fort Knox.  Based on a review of the record, it does not appear that those records were obtained as directed by the Board.  However, as discussed in detail below, the Board finds that the evidence currently of record is more than sufficient to decide the claims as there is no evidence that the Veteran has current skin, hand, or knee disabilities for which service connection can be granted.  As such, treatment records showing injuries in service would not aid in establishing the existence of current disabilities.  Therefore, there is no bar to proceeding with a final decision at this time.    

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he injured his hand and knee and incurred a skin rash while he was in active service.  The Veteran reports that he received treatment for these ailments while in service, but has not provided any details regarding specifics of the injury or any diagnoses made while he was in active service.  

As noted above, the Veteran's STRs are unavailable for review.  Further, the Veteran has been made aware of that fact.

Post-service medical records are silent for complaints of, or treatment for, a skin disorder, a hand disability, or a knee disability.  
In October 2014, the Veteran was afforded a VA examination of his hands and knees.  At that time, the Veteran reported intermittent right hand weakness and numbness.  The examiner noted that the numbness was non-dermatomal and mostly on the lateral aspect of the right hand.  The Veteran also reported that he had been experiencing knee pain for years.  X-rays of the hands and knees did not reveal any abnormal findings.  The examiner found that the Veteran did not have a diagnosable disability affecting either knee or either hand and that he had not had such disabilities at any time during the pendency of the claim.  

In November 2014, the Veteran was afforded a VA skin examination.  At that time, the examiner found that the Veteran did not have a skin condition and that he had not had one at any time during the pendency of the claim.  

While the Veteran is competent to report observable symptoms, such as a rash and pain in his hands and knees, he is not competent to make a diagnosis of a current disability affecting his skin, hands, or knees, as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with a current skin, hand, or knee disability.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing the Veteran to have a confirmed diagnosis of a skin disorder, a hand disability, or a knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claims and that entitlement to service connection for skin, hand, and knee disabilities is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a skin disorder is denied.  

Entitlement to service connection for a bilateral hand disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


